GENOVESE, Judge.
liFor the reasons assigned in the companion and consolidated case of State v. Fowler, 12-1380 (La.App. 3 Cir. 6/5/13), 114 So.3d 650, 2013 WL 2420883, Defendant’s sentence for failure to register as a sex offender is amended to delete the provision that it be served without the benefit of parole, probation, or suspension of sentence, and the trial court is instructed to note the amendment on its court minutes. In all other respects, Defendant’s sentence is affirmed.
AFFIRMED AS AMENDED WITH INSTRUCTIONS.